Citation Nr: 1548765	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-26 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to a rating in excess of 20 percent for temporomandibular joint dysfunction prior to February 21, 2012 and 30 percent thereafter.

2.  Entitlement to an effective date earlier than April 5, 2010 for a 30 percent rating for migraine headaches.

3  Entitlement to a total rating based on unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Muskogee, Oklahoma.  

A March 2009 rating decision granted service connection for headaches, evaluated as 10 percent disabling.  The Veteran filed a timely appeal for a higher initial rating.  During the pendency of the appeal, by rating action dated in June 2010, the 10 percent disability evaluation for headaches was increased to 30 percent, effective from April 5, 2010.  The Veteran appeals for an earlier effective date for the 30 percent disability evaluation. 

The appellant was afforded a videoconference hearing at the RO in September 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

The Veteran's records are all encompassed in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

Following review of the record, the appeals of entitlement to higher ratings for temporomandibular joint dysfunction and a total rating based on unemployability due to service-connected disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

Prior to April 5, 2010, headaches were manifested by reported complaints of daily headaches that were sometimes prolonged; there is no clinical evidence that the Veteran had prostrating attacks of headaches averaging once a month over past several months, and no more than moderate functional limitations were attributable thereto.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for migraine headaches prior to April 5, 2010 are not met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.124(a), Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that her service-connected headaches have warranted a higher rating since the grant of service connection.  She testified that she woke up with a headache each day, some days more severe than others, and often had to resort to bedrest in a dark room, or seek emergency room treatment for medication to alleviate her symptoms. 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 38 U.S.C.A. § 5103(a) have been met in this instance.  The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim of entitlement to an effective date earlier than April 5, 2010 for a 30 percent rating for migraine headaches.

Pertinent Law and Regulations

In the absence of clear and unmistakable error, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides that a noncompensable rating is warranted for migraines that are less frequent than once every two months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.


Factual Background 

An Oklahoma City Clinic record dated in January 2009 noted migraines two to three times a week.  It was reported that migraines had been worsening over the past three weeks and were better in a dark quiet room and worse with light and noise.  Medication was prescribed.

The record reflects that the appellant sought extensive treatment between February and June 2009 for dental issues from L. Anderson, DDS.  No report or reference to headache is recorded. 

An informal claim for headaches associated with service-connected temporomandibular joint dysfunction was received in March 2009.

In a statement dated in May 2009, the Veteran related that she had frequent and severe temporal headaches and migraines and had been seen at the VA Hospital and by her primary care physician.  She related that headaches had gotten so bad that she was missing numerous days of work. 

On VA examination in September 2009, the Veteran described slight headache upon awakening each morning in either the temporal regions or the back of the head which became very severe pain, with nausea, light sensitivity, blurred vision, and the ability to hear throbbing in the ears.  She stated that when headaches occurred, she was able to go to work but required medication.  She said that she experienced headaches, on average, once a day that lasted two hours.  Symptoms were reported to include constant pain, fatigue, light sensitivity and nausea.  It was reported that she took Topamax that caused nausea and disorientation and Enalapril without success.

The Veteran stated that she was a graphics designer and had difficulty looking at a computer monitor that led to low productivity due to the condition.  It was determined that the effects of the condition on the claimant's daily activity and usual occupation were moderate during a bad headache. 

In a VA outpatient treatment note in January 2009, the Veteran related that she had had a headache since the previous Friday.  She related that it had gotten better over the weekend, but became worse again under fluorescent lights at work that week.  It was described as a throbbing headache encompassing the whole head in addition to photophobia.  She stated that Extra Strength Tylenol or Motrin usually worked, but had not for the current headache.  The record reflects that the appellant sought continuing VA outpatient treatment over the course of the year for complaints not pertinent to this appeal.  No headache medication was shown on her medication list.  A complaint of tension headaches is recorded on a single occasion in February 2010.  The examiner noted that the appellant also had a history of migraine headaches and that Imitrex would be prescribed. 

Service connection for headaches was granted by rating action dated in October 2009 and a 10 percent rating was granted from the date of the claim received on March 26, 2009.

Legal Analysis

In the instant case, the Veteran states that prior to April 5, 2010, she had frequent and severe migraine headaches one day on average that were sometimes accompanied by nausea, vomiting, and noise and light sensitivity.  She has asserted that such attacks caused her to miss numerous days of work.  However, after careful review of the evidence prior to April 5, 2010, the Board finds that the record does not substantiate that the Veteran experiences attacks of such severity that they can be considered "prostrating" within the meaning of Diagnostic Code 8100, or that she is functionally impaired to the extent described, other than in her statements and contentions. 

Extensive VA outpatient records dating from January 2009 reflect that the appellant was continually treated for multiple complaints disorders prior to April 5, 2010 but that reference to headaches are only recorded on two occasions - January 2009 and February 2010.  No report of prostrating symptoms is recorded.  Private dental treatment records over four months in 2009 do not refer to headaches despite the fact that the Veteran claims that her service-connected temporomandibular condition precipitated such symptomatology.  Although the record indicates that she was prescribed medication in this regard in January 2009, ensuing VA outpatient clinic notes do not indicate any active headache medication until Imitrex was prescribed in February 2010.  On VA examination in September 2009, it was determined that the effects of the condition on the claimant's daily activity usual occupation were no more than moderate.  

The Board acknowledges the appellant's assertions that headaches prior to April 5, 2010 were more severely disabling and warranted a higher rating.  She is competent to report the frequency and severity of her headache symptoms. See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Significantly, however, as recited above, VA and private outpatient records between March 2009 and April 5, 2010 do not contain descriptions or findings of characteristic prostrating attacks occurring on average of at least once a month, or completely prostrating and prolonged headaches productive of severe economic inadaptability.  The lack of corroborating outpatient evidence bears on the credibility of the appellant's assertions. Savage v. Gober, 10 Vet. App. 488 (1997).

The Board thus finds that the more competent and persuasive evidence in the record consists of ongoing VA treatment notes which do not reflect the severe disability picture that the Veteran currently depicts.  For reasons stated above, the Board finds that manifestations associated with migraine or tension headaches comport with no more than a 10 percent rating prior to April 5, 2010 and a higher rating is denied.  As such, an effective date prior to April 5, 2010 for a 30 percent rating for migraine headaches is denied.

The Board finds that the Veteran's headache disability picture prior to April 5, 2010 is fully contemplated by the rating schedule.  There is no evidence that the condition is exceptional when compared to other Veterans similarly situated.  The evidence does not reflect that the service-connected headache disorder necessitated frequent hospitalization or caused marked interference with employment at any time during the appeal period.  As such, the Board concludes that there is no evidence that warrants referral for extraschedular consideration. See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the appellant's claim and this doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An effective earlier than April 5, 2010 for a 30 percent rating for migraine headaches is denied.


REMAND

The Veteran asserts that the symptoms associated with her service-connected temporomandibular joint disorder have more nearly approximated the rating criteria for a 40 percent disability rating during the appeal period.  She maintains that she is entitled to a total rating based on unemployability due to service-connected disabilities because she is capable of no more than marginal employment.  

Review of the record discloses that the appellant has not had VA examinations of her service-connected disabilities since 2011 and 2012.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant should be scheduled for current examinations to ascertain the status of her service-connected disabilities, including temporomandibular joint syndrome by a VA examiner.

The record reflects that the Veteran has received VA outpatient treatment for service-connected disorders.  The most recent VA records date through February 2013.  Any additional clinical data must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, records dating from March 2013 to the present should be requested and associated with the claims folder.  

The Veteran testified that she received treatment for her temporomandibular joint disorder from a private dentist.  The RO should attempt to retrieve these records with proper authorization.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she provide authorizations with the names and addresses of all providers who treat her for any or all of the disorders claimed on appeal.  The RO should attempt to obtain all pertinent evidence.  The claims file should document the attempts made to obtain records.  To the extent the records are not obtained, the appellant should be notified.

2.  Contact the Veteran to determine if she has applied for or receives Social Security disability.  If so, these records should be requested and associated with the electronic record. 

3.  Request all VA outpatient records dating from March 2013 to the present and associate them with the Virtual VA/VBMS file.  All attempts to obtain the records should be documented.

4.  Schedule the Veteran for a VA examination for temporomandibular joint syndrome by a VA examiner, as well as examinations for all other service-connected disorders by appropriate VA examiners.  The examiners must be provided access to VBMS.  The examiners should provide detailed assessments of the Veteran's pertinent medical history, current complaints and clinical findings.  All necessary tests and studies should be performed.  All functional impairment should be set forth in detail.

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include a total rating based on unemployability due to service-connected disability.  If a benefit sought is not granted, provide the appellant and her representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


